Citation Nr: 0821088	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-31 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.  

In a November 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating.  The 
veteran disagreed with the rating assigned.  Subsequently, in 
an August 2004 rating decision, the initial disability rating 
was increased to 30 percent.  This did not satisfy the 
veteran's appeal.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2005, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

In January 2006 and January 2007, the Board remanded this 
issue for additional evidentiary development.  This case has 
since been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for his 
service-connected PTSD.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice by letter mailed in August 2003, 
prior to its initial adjudication of the claim.  However, 
that notice was not legally sufficient, in that it did not 
inform the veteran of the evidence necessary to establish 
disability ratings and effective dates.  Fully compliant 
notice was provided in a January 2007 letter, after initial 
adjudication.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim in February 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided 
before the initial adjudication of the claim.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
that case dealt with claims "that an already service 
connected disability has worsened or increased in severity."  
Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
private medical records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The General Rating Formula for Mental Disorders provides in 
pertinent part: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.   
 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is currently assigned a 30 percent rating for 
PTSD.  As set forth above, a 30 percent rating represents 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The next higher rating of 50 percent is authorized for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

Here, the evidence is not consistent with a flattened affect 
or with circumstantial, circumlocutory, or stereotyped 
speech.  On VA examination in August 2003, the veteran was 
described as conversant.  His affect was described as full 
range and appropriate to content.  On VA examination in 
February 2008, the veteran's affect was mildly constricted, 
but not flattened.  On VA examination in September 2006, the 
veteran's affect was very irritable and somewhat argumentative 
early in the interview, but eased significantly as the interview 
progressed, and was generally euthymic thereafter.  There were 
periods of time with irrelevant and detailed discussions not 
directly pertinent to his condition or to questions posed.  The 
veteran's private psychologist, R.J.L., Ph. D, submitted several 
letters summarizing his many years of therapy sessions with the 
veteran, but he did not address the veteran's affect or speech.  

The evidence is not consistent with panic attacks more than 
once a week.  In the February 2008 VA examination, the 
veteran reported nightmares occurring a few times per week, 
after which, he awakes with panic-like sensations.  However, 
these do not appear to be actual panic attacks, at least, 
they were not described as such by the examiner.  Rather, the 
overall symptomatology appears to be more consistent with 
chronic sleep impairment, a criterion for the 30 percent 
level.  Nevertheless, the Board also notes that panic attacks 
(weekly or less often) are contemplated by a 30 percent 
rating.  The veteran's private psychologist, R.J.L., did not 
address panic attacks.  However, in a December 2003 letter, 
R.J.L. stated that the veteran has had episodes of dysthymia 
due to family/relationship problems and anxiety reactions 
effecting cardiac functioning sufficient enough to warrant 
transport to the hospital at least once.  He further noted 
that the veteran frequently suffers from thoughts of an early 
demise secondary to his physical condition, that fatigue and 
sleep disturbance have impacted on the veteran and that the 
veteran has missed days from work due to staying in bed all 
day.  Again, chronic sleep impairment is a criterion for the 
30 percent level, as are depression and anxiety resulting in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  This 
appears to be the type and degree of symptomatology described 
by R.J.L.  

The evidence is not consistent with difficulty in 
understanding complex commands, impairment of short-and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks), impaired abstract thinking, or 
impaired judgment.  On VA examinations in August 2003 and 
February 2008, the veteran's cognition was found to be 
intact.  Insight and judgment were described as good.  
Thoughts were found to be logical, organized and/or goal-
directed, with no evidence of a thought disorder.  On VA 
examination in September 2006, the veteran's thought process 
was described as logical and organized with no evidence of a 
thought disorder.  His cognition was not formally tested but 
was found to be grossly intact.  His insight and judgment 
were described as fair to good.  The veteran's private 
psychologist, R.J.L., did not address these criteria.

The evidence is not consistent with disturbances of motivation and 
mood.  Although, in a March 2006 letter, R.J.L. stated that in 
November 2004, the veteran's agitated mood became severe enough 
for him to refer the veteran to a psychiatrist who recommended 
symptom alleviation with medication, findings have otherwise been 
relatively normal.  On VA examination in August 2003, the veteran 
was described as pleasant and affable, with a generally euthymic 
mood, but he stated to the examiner that he has very few great 
days.  He denied any suicidal or homicidal ideation.  In February 
2008, the veteran described having a short temper, though he 
stated that he is rarely pushed to the point of having anger 
outbursts unless he is confronted.  He generally denied symptoms 
indicative of a mood disorder.  He denied clear suicidal ideation, 
though admitted to some risky behaviors, such as driving at high 
speeds on his motorcycle without care regarding possible 
consequences.  On examination, his mood was found to be 
normothymic.  He denied suicidal or homicidal ideation.  On VA 
examination in September 2006, when asked to describe his mood, 
the veteran stated, "I'm not depressed but maybe a little 
melancholy."  He reported occasional, fleeting, passive suicidal 
thoughts without plan or intent.  Thus, while the evidence 
supports occasional episodes of agitation and depression, the 
Board notes that a depressed mood and anxiety are criteria for 
the 30 percent level.  The examples provided are entirely 
consistent with these criteria.  The evidence does not show 
the type and degree of symptomatology contemplated for the 50 
percent level.  

The Board notes that there is some evidence that supports the 
criterion of difficulty in establishing effective work and 
social relationships.  In particular, the evidence appears to 
support a difficulty in establishing effective social 
relationships.  On VA examination in August 2003, it was 
noted that the veteran has been married and divorced twice, 
the last time nine years prior, and that he has had no 
intimate relationships since that time.  According to the 
examiner, there was some impairment in social function in the 
context of his intimate relationships and general social 
isolation.  However, that impairment was found to be mild.  
In February 2008, the veteran reported continued social 
isolation and no real social relationships.  However, he 
reported no difficulties with his activities of daily living..  
In an October 2007 letter, the veteran's private physician, 
R.J.L., noted that the veteran had no personal relationships 
other than occasional contact with his son.  In an October 
2003 letter, R.J.L. stated that in the thirteen years the 
veteran had participated in psychotherapy, the veteran had 
minimized his exposure to any social or military-related 
activities.  His parents and son are the only individuals 
with whom he has an emotional connection.  

Although the Board concedes that the veteran has demonstrated 
a difficulty in establishing effective social relationships, 
an equivalent difficulty in terms of work relationships is 
not shown.  At the time of a VA examination in August 2003, 
the veteran was working full-time for the postal service.  
According to the examiner, his symptoms appear to have caused 
relatively little impairment in vocational function.  As 
reported in February 2008, the veteran took a regular 
retirement from the U.S. Postal Service in 2006, following 20 
years of service as a mail carrier.  He stated that he was 
always a "good worker" and did not miss significant work 
other than due to his medical conditions, although he 
experienced frequent conflict with one of his supervisors.  

As acknowledged by the examiner, the veteran's claims file 
contains documentation of some complaints against the veteran 
while working for the postal service.  However, the examiner 
found that, while the veteran did report a history of 
difficulties in his relationship with his supervisor, he 
apparently functioned rather well on the job and described 
little difficulties in dealing with other co-workers.  

In a December 2003 letter from R.J.L., the veteran was 
described as having employment problems, especially with his 
supervisor, and this resulted in decreased work efficiency 
due to his coping with stress in the workplace.  However, 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks are 
criteria for the 30 percent level.  In the Board's view, the 
evidence does not show that the veteran's PTSD has resulted 
in reduced reliability and productivity.  Moreover, while the 
evidence demonstrates a difficulty in establishing effective 
social relationships, it does not establish a difficulty in 
establishing effective work relationships.  The Court has 
held that use of the conjunctive "and" in a statutory 
provision means that all of the conditions listed in the 
provision must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991).  compare Johnson v. Brown, 7 Vet. App. 95 
(1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned].  As only one 
of the conjunctive requirements is met, the Board concludes 
that the type and degree of symptomatology contemplated as 
difficulty in establishing effective work and social 
relationships are not shown.

The Board notes that there has been considerable divergence 
in the Global Assessment of Functioning (GAF) scores assigned 
by VA examiners and the veteran's private psychologist.  GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

On VA examination in August 2003, the veteran's GAF score was 
70 due to mild PTSD.  On VA examination in September 2006, 
the GAF score assigned by the same examiner was 60-65, with 
65 being the highest in the past year. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

By contrast, in an October 2007 letter, the veteran's private 
psychologist, R.J.L., estimated the veteran's GAF over the 
prior 16 years as ranging from 35 to 50.  The veteran was 
assigned a GAF score of 45, with the highest over the prior 
year of 50.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). 

To reconcile these divergent views, the Board requested a 
review by a different examiner.  On VA examination in 
February 2008, a GAF score of 56 was assigned.  The highest 
for the past year was 55-59.  Symptoms were described as 
moderate.  

The Board finds that the GAF scores assigned by VA examiners 
are consistent with the 30 percent rating currently assigned.  
While the GAF scores assigned by R.J.L. are uniformly worse 
than those assigned on VA examination, in a March 2006 
letter, R.J.L., himself stated that the GAF rating is not 
diagnostic and it does not measure severity of symptoms in a 
consistent manner.  As such, he argued that GAF should not be 
used as a measure of severity.  

Based on the caveats cited by R.J.L. in his March 2006 
letter, the Board assigns very little probative weight to any 
of the GAF scores assigned in this case.  Indeed, while all 
evidence must be evaluated in arriving at a decision 
regarding an increased rating, the rating criteria provide no 
indication that any particular GAF score, or indeed, 
descriptions of examiners such as "mild" or "moderate" 
correspond to any particular rating.  The Board notes that 
the rating criteria under Diagnostic Code 9411 do not 
incorporate estimations as to overall level of severity, or 
GAF scores.  In light of the clear mental status findings 
provided by the VA examiners, their estimations of the level 
of impairment of the veteran's PTSD, and the GAF scores 
assigned, offered as they were without reference to the 
framework of the rating criteria, is not persuasive evidence.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulations is error as a matter of 
law].

The veteran has asserted that the findings and opinions of 
R.J.L. should be given deference in comparison to the 
findings of VA examiners, as R.J.L. has treated the veteran 
for many years.  However, the Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-473 (1993).  In this case, with 
the exception of the GAF scores assigned by R.J.L., as 
discussed above, R.J.L. has not reported the type and degree 
of symptomatology or their effects that are contemplated for 
a 50 percent rating.  Indeed, upon review of R.J.L.'s 
correspondence with VA and his clinical notes, there is very 
little discussion of symptomatology pertinent to the rating 
criteria.  

GAF scores were also assigned in VA outpatient reports.  In 
February 2004, a GAF score of 60 was assigned.  In October 
2003, a GAF score of 10 was assigned.  However, neither of 
these reports contains objective findings that would allow 
the Board to determine the basis for the score.  The Board 
therefore accords them no probative weight.  

In sum, the type and degree of symptomatology or their 
effects, contemplated for a 50 percent or higher rating are 
not shown.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The criteria for a 30 percent level are more closely 
approximated.


The Board has considered the criteria for ratings higher than 
50 percent; however, the evidence is not generally consistent 
with suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), or inability to establish and 
maintain effective relationships.  In addition, the evidence 
is not consistent with gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), or disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  R.J.L. has reported that, since retirement, the 
veteran's symptom severity has gotten worse.  He further 
argued that the increase in the number of therapy sessions 
over the prior 15 years of treatment reflects an increase in 
symptom severity.  However, this does not appear to be 
reflected to any significant extent in the symptomatology 
reported.  Based on such symptomatology, the criteria for the 
50 percent level have not been more nearly approximated than 
those established for the 30 percent level during any portion 
of the period on appeal.  

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
Although R.J.L. reported that the veteran suffered anxiety 
reactions affecting cardiac functioning sufficient enough to 
warrant transport to the hospital at least once, this does 
not reflect, and the record does not suggest, that the 
veteran has required frequent hospitalizations for his PTSD, 
or that the manifestations of the disability are in excess of 
those contemplated by the schedular criteria.  

With respect to occupational impairment, the February 2008 VA 
examiner noted that the veteran described a 30-year history 
of service for the government and, based upon the veteran's 
report of his work history and his current symptoms, it does 
not appear that the veteran would be deemed unemployable 
based upon his psychiatric status.  He further reported that 
the veteran's retirement from his long-time job with the 
postal service appears to have caused only minimal change in 
his symptom severity.  

Clearly, the veteran's PTSD interferes with his industrial 
capacity, and limits his ability to engage in certain types 
of employment.  However, the disability rating assigned is 
recognition that industrial capabilities are impaired.  See 
Van Hoose, 4 Vet. App. at 363.  The type of impairment 
demonstrated on examination is completely consistent with the 
disability rating assigned.  

In sum, the record, when considered as a whole, does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


